Order entered October 1, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01159-CV

IN RE FORT APACHE ENERGY, INC., ALLAN P. BLOXSOM, AND DRILLING RISK
                     MANAGEMENT, INC., Relator

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-01534

                                            ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file their responses, if any, on or before October 15, 2015.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE